DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I, Figs. 1, 2 and 8, claims 1-6, 10-15 and 20, without traverse in the Applicant’s response on 05/17/2021 is acknowledged. Claims 7-9 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
In this Office Action, claims 7-9 and 16-19 are withdrawn, and claims 1-6, 10-15 and 20 are examined.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 09/18/2018 and 11/13/2020 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 6, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuo et al. (hereinafter Nobuo), Japanese Patent JP2014099587A.
Regarding Claim 1, Nobuo teaches, a coil component (Fig. 1) comprising: 
a drum-like core (10) including:
a winding core part (11a), and 
a first flange part (11b, Fig. 1) and a second flange part (11c) that are provided at a first end portion and a second end portion of the winding core part, respectively, the first end portion and the second end portion being opposite to each other; 
a plate-like core (12) including a lower principal surface and an upper principal surface that face in directions opposite to each other; and 
at least one wire (W1, W2) wound around the winding core part, 
each of the first flange part and the second flange part including:
an inside end surface (not labeled) that faces toward the winding core part and on which corresponding one of the first and second end portions of the winding core part is located, 
an outside end surface (not labeled) that faces outside and toward an opposite side of the inside end surface, 
a bottom surface (11bb, 11cb) that joins the inside end surface and the outside end surface and faces toward a mounting board when the coil component is mounted, and 
a top surface (11bt, 11ct) that is opposite to the bottom surface, 

the top surfaces of the first flange part and the second flange part each having a first bent shape (11bt, 11btt, 11ct, 1ctt) that projects when viewed in an axis direction of the winding core part, and 
each of the top surfaces and the lower principal surface being closest to each other in a portion where a vertex (11bt, 11ct) of the first bent shape is located.  (Nobuo: Figs. 1-3, machine translation, para. [0017], [0018], [0028]).

Regarding Claim 2, Nobuo further teaches, wherein when viewed from the respective top surfaces toward the respective bottom surfaces of the first flange part and the second flange part, each first bent shape is at least in a range (a range near 11bt, Fig 4) where the winding core part (11a) is located.  (Nobuo: Fig. 4, machine translation, para. [0018], [0038]).
Regarding Claim 3, Nobuo further teaches, wherein the first bent shape is given to an entirety (under the broadest reasonable interpretation, the ‘entirety’ of 11bt, 11btt, 11ct, 1ctt comprises a first bent shape, even though a portion of 11bth is flat) of each of the top surfaces.  (Nobuo: Figs. 1-3, machine translation, para. [0018], [0025]).
Regarding Claim 6, Nobuo further teaches, wherein when viewed in the axis direction of the winding core part, the first bent shape is an arc shape (an arc near 11bt, Fig 4) with a curvature radius, and the curvature radius is larger than a width-direction (Nobuo: Fig. 4, machine translation, para. [0018], [0038]).
Regarding Claim 12, Nobuo further teaches, wherein when viewed in the axis direction of the winding core part, the first bent shape is an arc shape (an arc near 11bt, Fig 4) with a curvature radius, and the curvature radius is larger than a width-direction dimension (11at, 11ab, Fig 4) of the plate-like core when viewed in the axis direction of the winding core part.  (Nobuo: Fig. 4, machine translation, para. [0018], [0038]).
Regarding Claim 13, Nobuo further teaches, wherein when viewed in the axis direction of the winding core part, the first bent shape is an arc shape (an arc near 11bt, Fig 4) with a curvature radius, and the curvature radius is larger than a width-direction dimension (11at, 11ab, Fig 4) of the plate-like core when viewed in the axis direction of the winding core part.  (Nobuo: Fig. 4, machine translation, para. [0018], [0038]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuo, as applied to claims 1 and 2, respectively, in view of Takahashi et al. (hereinafter Takahashi), U.S. Patent Application Publication 2020/0013545.
Regarding Claim 4, Nobuo teaches the apex of the flange (11bt, 11ct) and the lower surface of the plate shape core (12) is in contact with each other.  (Nobuo: Figs. 2A and 2B, machine translation, para. [0024]).
Nobuo does not explicitly teach, wherein the top surface and the lower principal surface form a minute clearance in a portion where a vertex of the first bent shape is located, the minute clearance allowing the adhesive to penetrate therein.
However, Takahashi teaches (Fig. 3), wherein the top surface (top surface of 31, 32) and the lower principal surface (lower surface of 40) form a minute clearance (L2) in a portion where a vertex of the first bent shape is located (the gap (L2) is analogous to the claimed gap between the vertex and the lower principal surface, further (L2) serves the same purpose, i.e. to form a magnetism gap), the minute clearance allowing the adhesive to penetrate therein.  (Takahashi: Fig. 2, para. [0036]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the plate shaped core of Nobuo to include the magnetic gap of Takahashi, the motivation being that “a second magnetic gap is .  (Takahashi: Fig. 3, para. [0036]).  Therefore, the limitations of Claim 4 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 5, the combination of Nobuo in view of Takahashi further teaches, wherein a dimension of the minute clearance is from 1 um to 3 um (Takahashi: “2 .mu.m” [0041]), the motivation being that “a second magnetic gap is formed between the drum-shaped core 20 and the plate-like core” and that “can suppress leakage magnetic flux from the second magnetic gap” [0036].  (Takahashi: Fig. 3, para. [0036], [0041]).
Regarding Claims 10 and 11, similarly as claim 4, the combination of Nobuo in view of Takahashi teaches (Fig. 3), wherein the top surface (top surface of 31, 32) and the lower principal surface (lower surface of 40) form a minute clearance (L2) in a portion where a vertex of the first bent shape is located (the gap (L2) is analogous to the claimed gap between the vertex and the lower principal surface, further (L2) serves the same purpose, i.e. to form a magnetism gap), the minute clearance allowing the adhesive to penetrate therein, the motivation being that “a second magnetic gap is formed between the drum-shaped core 20 and the plate-like core” and that “can suppress leakage magnetic flux from the second magnetic gap” [0036].  (Takahashi: Fig. 2, para. [0036]).
Regarding Claims 14 and 15, similarly as claim 6, the combination of Nobuo in view of Takahashi further teaches, wherein when viewed in the axis direction of the (Nobuo: Fig. 4, machine translation, para. [0018], [0038]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Someya et al. (hereinafter Someya) U.S. Patent Application Publication 2019/0080834, in view of Nobuo.
Regarding Claim 20, Someya teaches, a coil component (Fig. 3A) comprising: 
a drum-like core (201) including:
a winding core part (210), and 
a first flange part (214a) and a second flange part (214a) that are provided at a first end portion and a second end portion of the winding core part, respectively, the first end portion and the second end portion being opposite to each other; 
a plate-like core (220) including a lower principal surface (not labeled, lower surface of 220) and an upper principal surface that face in directions opposite to each other; and 
at least one wire (30) wound around the winding core part, 
each of the first flange part and the second flange part including:
an inside end surface (not labeled) that faces toward the winding core part and on which corresponding one of the first and second end portions of the winding core part is located, 

a bottom surface (14a1) that joins the inside end surface and the outside end surface and faces toward a mounting board when the coil component is mounted, and 
a top surface (14a2) that is opposite to the bottom surface, 
the plate-like core being fixed to the first flange part and the second flange part with an unknown disclosed fixing means interposed therebetween while the lower principal surface of the plate-like core faces the top surfaces of the first and second flange parts, 
the lower principal surface (not labeled, lower surface of 220) of the plate-like core having a bent shape that projects when viewed in an axis direction of the winding core part, and 
each of the top surfaces and the lower principal surface being closest to each other in a portion where a vertex (not labeled, vertex of lower surface of 220) of the bent shape is located.  (Someya: Figs. 3A and 3B, para. [0085]-[0087]).
Someya does not explicitly teach, “the plate-like core being fixed to the first flange part and the second flange part with an adhesive”.
However, Nobuo teaches (Fig. 3), “the plate-like core being fixed to the first flange part and the second flange part with an adhesive” (“the upper surfaces 11bt and 11ct of the flange portions 11b and 11c are fixed to the lower surface 12b of the plate-shaped core 12 by the adhesive 20” [0018]).  (Nobuo: Figs. 1-3, machine translation, para. [0018]).
.  (Nobuo: Figs. 1-3, machine translation, para. [0018]).  Therefore, the limitations of Claim 20 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Related Prior Art
Hirai et al. (US 2008/0224813) and Yasuda et al. (US 2006/0267719) disclose at least “an adhesive interposed therebetween while the lower principal surface of the plate- like core faces the top surfaces of the first and second flange parts, the lower principal surface of the plate-like core having a bent shape that projects when viewed in an axis direction of the winding core part, and each of the top surfaces and the lower principal surface being closest to each other in a portion where a vertex of the bent shape is located” of claim 20. (Hirai: Figs. 15 and 16, para. [0051]), (Yasuda: Figs 3B and 4A).
Kojima (US 2018/0286554) discloses at least “wherein the first bent shape is given to an entirety of each of the top surfaces” of claim 3. (Kojima: Figs. 4 and 5, para. [0077]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MALCOLM BARNES/
Examiner, Art Unit 2837
06/11/2021

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837